DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The replacement drawings filed 12/28/2020 are acceptable and have been entered.

Specification
The amended specification filed 12/28/2020 is acceptable and has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 has been amended to be directed to “A fluid connector device for providing a fluidic connection with a percutaneous fluid access device having a plurality of ports” but recites that “translational motion of the plurality of hollow needles back and forth relative to the connector body along the first axis drives the needles into engagement with the respective ports of the percutaneous fluid access device”. As the “percutaneous fluid access device” and its “ports” are only functionally recited in lines 1-3 but positively recited in lines 12-14, it is unclear if the fluid access device and its port are a part of the claimed invention or not. For the sake of examination, they are interpreted as not a part of the claimed invention. It is suggested to amend lines 12-14 to recite “wherein translational motion of the plurality of hollow needles back and forth relative to the connector body along the first axis is configured to drive[[s]] the needles into engagement with the respective ports of the percutaneous fluid access device”. Claims 20-27 are rejected due to their dependence on claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16, 19-26, 28-32 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Metais et al. (US Pat 4,983,162).
Re claim 16, Metais discloses a fluid connector device 30 (Fig 6-8) for providing a fluidic connection with a percutaneous fluid access device 2 (Fig 3) having a plurality 
Re claim 19, Metais discloses a fluid connector device 30 (Fig 6-8) for providing a fluidic connection with a percutaneous fluid access 2 (Fig 3) device having a plurality of ports 6,7 (Fig 3), the fluid connector device comprising: a connector base 42 (Fig 6,8) having a first axis (extending vertically in Fig 8); a needle holder 31 (Fig 6,8) holding a plurality of hollow needles 34,35 (Fig 8), each hollow needle of the plurality of hollow needles having a longitudinal axis that is aligned to be substantially parallel to the first axis (as seen in Fig 8); and -3-Application No. 16/046,525a guide device 50 (Fig 2,3) that is detachable from the connector base (col 6, Lines 17-19), the guide device comprising an axial alignment channel (the portion of 5 radially within 50, Fig 3) for guiding the needle holder back and 
Re claim 20, Metais discloses an actuation mechanism 28 (Fig 2) to drive the plurality of hollow needles back and forth along the first axis (Col 4, Lines 21-24).
Re claim 21, Metais discloses that at least part of the actuation mechanism is detachable from the connector body (Col 6, Lines 17-19).
Re claim 22, Metais discloses an attachment mechanism 47 (Fig 6,8) configured to secure the fluid connector device to an extracorporeal portion of the percutaneous fluid access device (as seen in Fig 12; Col 5, Lines 13-16).  
Re claim 23, Metais discloses that the attachment mechanism is configured to provide repeatable alignment of the connector body with the extracorporeal portion of the associated percutaneous fluid access device (as Col 6, Lines 17-19 set forth that the attachment mechanism can allow attachment then detachment, one of ordinary skill in the art would recognize that the attachment mechanism can be repeatedly aligned with the extracorporeal portion if a user chooses to do so).
Re claim 24, Metais discloses that the attachment mechanism allows a repeatable alignment of each hollow needle with a predetermined one of the ports (as Col 6, Lines 17-19 set forth that the attachment mechanism can allow attachment then detachment, one of ordinary skill in the art would recognize that the attachment mechanism can be repeatedly aligned with the extracorporeal portion, and thus bring each hollow needle in alignment with a predetermined one of the ports, if a user chooses to do so).
Re claim 25, Metais discloses that the attachment mechanism is configured to indicate that the fluid connector device has been securely attached to the extracorporeal portion (since one of ordinary skill in the art would be capable of seeing attachment mechanism 47 engaged with neck 50).  
Re claim 26, Metais discloses an actuation mechanism 48 (Fig 8) to drive the plurality of hollow needles back and forth along the first axis (one of ordinary skill in the art would recognize that structure 28 could be gripped and therefore aid in driving), -4-Application No. 16/046,525 wherein the actuation mechanism is configured to drive the needles into engagement with the percutaneous fluid access device after the fluid connector device has been secured to the extracorporeal portion by the attachment mechanism (since the device is constructed such that it can be used numerous times, the driving could occur during a second use of the device – that is, the device would have already have been secured to and removed from the extracorporeal portion during a first use; accordingly, the limitation is met; it is noted that the claim does not require the driving to occur while the device is secured to the extracorporeal portion).  
Re claim 28, Metais discloses a neurosurgical fluid delivery apparatus (Fig 12) comprising a percutaneous fluid access device 1 (Fig 3) having a plurality of ports 6,7 (Fig 9) and a fluid connector device 30 (Fig 6-8) for providing a fluidic connection with the plurality of ports of the percutaneous fluid access device (as seen in Fig 12), wherein the fluid connector device comprises: a connector body 42 (Fig 6,8) having a first axis (extending vertically in Fig 8); a needle holder 31 (Fig 6,8) holding a plurality of hollow needles 34,35 (Fig 8), each hollow needle of the plurality of hollow needles having a longitudinal axis that is aligned to be substantially parallel to the first axis (as 
Re claim 29, Metais discloses that the plurality of ports comprises at least one septum 15 (Fig 9) having a septum surface (either surface that faces upward or downward in Fig 9) and the apparatus is configured such that, whilst the fluidic connection is being established between the fluid connector device and the percutaneous fluid access device, the first axis of the connector body is substantially perpendicular to a plane containing the septum (as seen in Fig 9-12).
Re claim 30, Metais discloses an attachment mechanism 47 (Fig 6,8) configured to secure the fluid connector device to an extracorporeal portion 50 (Fig 3) of the percutaneous fluid access device (Col 6, Lines 11-16).
Re claim 31, Metais discloses that the attachment mechanism allows repeatable alignment of each hollow needle of the plurality of hollow needles with a predetermined one of the plurality of ports (as Col 6, Lines 17-19 set forth that the attachment mechanism can allow attachment then detachment, one of ordinary skill in the art would recognize that the attachment mechanism can be repeatedly aligned with the extracorporeal portion, and thus bring each hollow needle in alignment with a predetermined one of the ports, if a user chooses to do so).
Re claim 32, Metais discloses at least one catheter connectable to the percutaneous fluid access device 11 (Fig 3).
Re claim 36, Metais discloses that the connector body is configured to engage the percutaneous fluid access device (as seen in Fig 12; Col 6, Lines 11-16).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Metais et al. (US Pat 4,983,162) in view of Kim (PG PUB 2008/0139989).
Re claim 27, Metais discloses all the claimed features except that the plurality of hollow needles comprises at least four hollow needles. Kim, however, teaches using two smaller inlet needles and two smaller outlet needles (for a total of four needles; as seen in Fig 2) for the purpose of reducing complications associated with repetitive needle puncturing for hemodialysis while maintaining or improving the blood flow rate that would be present with two larger needles (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Metais to replace needles 34 and 35 with two smaller needles 34 and two smaller needles 35 (for a total of four needles), as taught by Kim, for the purpose of reducing complications associated with repetitive needle puncturing for hemodialysis while maintaining or improving the blood flow rate that would be present with two larger needles (Para 16).
Response to Arguments
Applicant’s arguments filed 12/28/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783